DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to claims 1, 3 and 4 in the response filed on 31 August, 2021 are acknowledged. 
Claims 1-8 remain pending in the application. 
Claims 2 and 5-8 are withdrawn. 
Claims 1, 3 and 4 are examined.
Drawings
The formal drawings submitted have been reviewed by the Office of Patent Application Processing (OPAP) and/or the USPTO Office of Draftspersons’ Patent Drawings Review. The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Appropriate correction is required.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
The applicant's amendments to claims 1 and 3-4 to overcome the 35 USC § 112 rejections of the previous action are acknowledged, and some of the rejections are withdrawn.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim reads “wherein an orientation of the flexible member is unaffected by the first or second members”. This could be interpreted as an obvious typographical error that cannot be resolved without undue assumption. Alternatively, this could be interpreted to mean the limitation requires an impossible invention whereby force from the flexible member, which is meant to affect bending of the first and second members, does not create a reaction force from the first or second members, requiring rejection under 112 (a) and 101. 
For the purposes of prosecution, it will be assumed that the first interpretation is correct.
In regards to claim 4, the claim reads “the member is inserted into the plurality of lumens”. This could mean that a singular flexible member is passed through all of the lumens, contradicting the applicant’s initial disclosure and requiring drawing and specification objections. This could also mean that the singular flexible member passes through at least one of the lumens, in congruence with the applicant’s initial disclosure. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that 
Note that the applicant has not discussed this 112 (b) rejection from the previous action, or amended to overcome it.
Before a proper rejection can be rendered, the subject matter encompassed by the claims on appeal must be reasonably understood without resort to speculation. Since independent claim 1 fails to satisfy the requirements of the second paragraph of 35 U.S.C. § 112, no rejection on the art may be rendered. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite."). See MPEP 2173.06
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795